— Judgment unanimously affirmed, with costs. Memorandum: Plaintiff, an apprentice window cleaner employed by third-party defendant Niagara, was injured when he fell while trying to clean windows in a building owned by defend*712ant Jemsed and leased to defendant Abstract. Defendants Abstract and Jemsed had a statutory duty to provide plaintiff with a "safe means for the cleaning of the windows” (Labor Law, § 202). Third-party defendant Niagara had a similar duty to plaintiff as its employee (Rules of the State Board of Standards and Appeals, §21.1; 12 NYCRR 21.1). Section 202 of the Labor Law provides in general that an owner, lessee, agent, manager or superintendent of a public building shall not "require, permit, suffer or allow” its windows to be cleaned unless the work can be done in accordance with safety rules promulgated by the State Board of Standards and Appeals. Rule 21.6 of the board’s rules provides that a window cleaner shall not be suffered or permitted to work from a sill unless the window from which he is working has an unobstructed passage to the inside; affords a safe way of passage to the inside; and has an unobstructed sill at least four inches wide. There was sufficient evidence to justify a finding that the window from which plaintiff fell violated rule 21.6 in that it was sealed and obstructed by an air conditioner. This evidence that statutory and rule safety procedures were not followed provides sufficient basis upon which the jury could find liability predicated upon section 202 of the Labor Law. Contributory negligence, if any, on the plaintiff’s part is no defense to such liability (Pollard v Trivia Bldg. Corp., 291 NY 19). Furthermore, the court’s charge to the jury was clear and the apportionment of damages proper. (Appeals from judgment of Erie Trial Term in negligence action.) Present — Marsh, P. J., Moule, Simons, Mahoney and Del Vecchio, JJ.